DETAILED ACTION
Status of Claims
Claims 1, 3, 7, 16, and 21-22 are currently amended.
Claims 2, 6, 19-20, and 23 have been canceled.
Claim 25 is newly added.
Claims 1, 3-5, 7-18, 21-22, and 24-25 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 101
Applicant’s arguments and amendments, filed 11/08/2020, with respect to the 35 USC 101 rejection have been fully considered and are persuasive.  

35 USC 103
Applicant's arguments filed 11/08/2020 have been fully considered but they are not persuasive. While Applicant has incorporated the claims indicated as ASM in the previous office action, Applicant deleted substantial amounts of the independent claims. As disclosed in previous Office Action, the claims indicated ASM were allowable if they were to include ALL limitations of the base claim and any intervening claims. By removing these previous claim limitations in the independent claims, it removed several pieces of prior art (Friedman and Isaacson). Dependent Claims indicated ASM had previously been rejected under Agarwal, however, given that the previous Independent Claims, the combination of .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-13, 16-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zacke (WO 2014/195511) in view of Poisson (US 2013/0073421), in view of Agarwal (US 2017/0083963).
Regarding claims 1, 16, and 21, Zacke discloses a method for recommending, monitoring, selecting and delivering gifts (Zacke: abstract, [0016], [0017]), the method comprising:
maintaining a transaction profile in a data network, wherein said transaction profile comprises personal information of a giver and a list of recipients, wherein said transaction profile is secured, (Zacke: [0048], [0051], [0060], [0063]-[0066], [0070], [0108-0109] – “when a user registers with the system via an SNS (e.g., Facebook), the system may also have access to (or obtain or be able to derive information) about the user’s SNS friends” via a secure (HTTPS) connection – users are givers and recipients);
maintaining a target profile in said data network, wherein said target profile comprises information related to said giver, said target profile being comprised of event variables, logistic variables, identity variables, activity variables, and preference variables for said giver, wherein said target profile has a certain level of target profile completion (Zacke: [0065-0070], [0081], [0091], 
forming a plurality of target sub-profiles on a server connected to said data network, wherein each recipient in said list of recipients is associated with a target sub-profile, each target sub-profile being comprised of event variables, logistic variables, identity variables, activity variables, and preference variables for each recipient, wherein each target sub-profile has a certain level of target sub-profile completion (Zacke: [0020] disclosing server, [0065-0070], [0091], [00101], [00158], [00160-00168] – “When making recommendations to a particular user, the system determines a profile of that particular user (e.g., from the profile information obtained from the user's SNS information and possibly from information derived therefrom, as well as information that the user may have provided in response to questions). The profile of the particular user may then be compared to stored typical profiles in order to determine whether the user matches the profile of a typical purchaser of any particular brand. When it is determined that the users profile corresponds to that of a typical or average purchaser for a particular brand or product…”);
presenting a gift selection menu through a giver interface device connected to said server through said data network, said gift selection menu being comprised of a plurality of gift options, each gift option having a target rating and a vendor, said gift options of said gift selection menu having a set range of target ratings, wherein said target rating is based on said target profile and said target sub-profile (Zacke: [0103], [00107-00110], [00119-00121] – “when a user is presented with a list of gifts to give away to another user, the list is filtered so that only gifts whose targeting matches the recipient are incudes. The selection, order and values of gifts may also be adjusted by an optimization engine 210 
choosing a selected gift option from said plurality of gift options in said gift selection menu by said giver through said giver interface device, said selected gift option having selected gift value and a corresponding vendor (Zacke: [00123]- “the gifting user selects a gift (by selecting one of the gifts presented on the display”);
transmitting a notice of said selected gift option to said recipient through a recipient interface device connected to said server through said data network according to said target sub-profile of said recipient (Zacke: [00123] – “the gift delivery options may include that manner in which the recipient is notified of the gift.”) and
storing a response of said recipient to said notice of said selected gift option in said target profile and said target sub-profile on said server, wherein said response is a gift history variable in said target profile and said target sub-profile (Zacke: [0071], [00160], [00163] – “thus, each time a user selects a particular brand, or particular goods, or some combination thereof, the user’s information is used to update the corresponding brand/goods profile.”);

Zacke does not explicitly provide for said certain level of target profile completion being different from said certain level of target sub-profile completion. However, Poisson discloses said certain level of target profile completion being different from said certain level of target sub-profile completion (Poisson: [0023]-[0026] disclosing profile for gift giver may include login info, basic contact info, giver’s birthday, financial information, transaction history, identifiers of intended recipients, giver characteristics, potential gifting events, and data files of past created custom catalogs of gifts, [0027]-[0029] disclosing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and apparatus of Zacke to have different completions of profiles, as taught by Poisson because a recipient profile that is different in that it is geared towards what a recipient would like for a gift as opposed to payment information of a giver would help the giver determine possible items that gift recipient would prefer. See Poisson paragraph [0001]-[0003].
Neither Zacke nor Poisson expressly provide for wherein at least one logistic variable of said target profile is comprised of a GPS location of a giver interface device associated with said giver, wherein the step of maintaining said target profile is comprised of the step of: gathering said GPS location of said giver interface device, said target profile being comprised of said GPS location of said giver device, wherein said target rating is based on said GPS location of said giver interface device of said target profile, and wherein said step of presenting said gift selection menu through said giver interface device comprises: selecting primary factors from event variables, logistic variables, identity variables, activity variables, and preference variables of said target profile corresponding to said giver so as to identify selected primary factors; forming an array of said selected primary factors of said target profile; setting a target template for each selected primary factor in said array; filtering said array with at least one target template of at least one selected primary factor of said array so as to form a filtered array; and identifying said gift options corresponding to target ratings within said filtered array; revising said target template on said server; and repeating the step of presenting said gift selection menu, after the step of revising said target template, wherein the step of revising said target template is based on updated information corresponding to a respective selected primary factor, wherein at least one activity variable is gift history, wherein at least one selected primary factor is said gift history, and wherein the step of revising said target template comprises the step of: automatically forming said array of said selected primary factors of said target profile with said gift history.
However, Agarwal discloses wherein at least one logistic variable of said target profile is comprised of a GPS location of a giver interface device associated with said giver, wherein the step of maintaining said target profile is comprised of the step of: gathering said GPS location of said giver interface device, said target profile being comprised of said GPS location of said giver device, wherein said target rating is based on said GPS location of said giver interface device of said target profile (Agarwal: see at least paragraph [0055] and [0207] disclosing using giver current location through GPS or device ID to determine location of giver and use that to help determine location of intended recipient of gift)  and a method for recommending, monitoring, selecting and delivering gifts (Agarwal: [0002]), including: selecting primary factors from event variables 102, logistic variables 102, identity variables 102, activity variables 102, and preference variables 102 of said target profile corresponding to said giver so as to identify selected primary factors 104 (Agarwal: [0058] -  “media guidance application may also receive a list of importance levels, wherein each element in the list of importance levels indicates a level of importance for either the gift attribute or one of the additional gift attributes”); forming an array of said selected primary factors 104 of said target profile (Agarwal: [0058], [0064]. “the media guidance application may receive a list of attributes and importance levels such as <"Japanese Cuisine" -importance=80; "Sushi" -importance=20; "Book"-importance=-100>.); setting a target template 106 for each selected primary factor in said array (Agarwal: [0058], [0064]. “the media guidance application may receive a list of attributes and importance levels such as <"Japanese Cuisine" -importance=80; "Sushi" -importance=20; "Book"-importance=-100>.); filtering said array with at least one target template of at least one selected primary factor of said array so as to form a filtered array (Agarwal:  [0063-0064] – querying the recommendation database with the generated array, “the database comprising a list of possible gifts and attributes describing each possible gift”); and identifying said gift options 
It would have been obvious to one of ordinary skill in the art to include in the gift selection menu method, as taught by Zacke/Poisson, the ability to select primary factors from event variables 102, logistic variables 102, identity variables 102, activity variables 102, and preference variables 102 of said target profile corresponding to said giver so as to identify selected primary factors 104; form an array of said selected primary factors 104 of said target profile; set a target template 106 for each selected primary factor in said array; filter said array with at least one target template of at least one selected primary factor of said array so as to form a filtered array; and identify said gift options corresponding to target ratings within said filtered array, as taught by Agarwal, since the claimed invention is merely a 

Regarding claim 3, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 1. Agarwal further teaches, wherein said step of presenting a gift selection menu comprises:
selecting secondary factors from event variables, logistic variables, identity variables, activity variables, and preference variables of said target profile corresponding to said giver so as to identify selected secondary factors 114  (Agarwal: [0058], [0062], [0080] -  “media guidance application may also receive a list of importance levels, wherein each element in the list of importance levels indicates a level of importance for either the gift attribute or one of the additional gift attributes”); 
setting a pre-set template 116 for each selected secondary factor (Agarwal: [0058], [0064]. “the media guidance application may receive a list of attributes and importance levels such as <"Japanese Cuisine" -importance=8O; "Sushi" -importance=20; "Book"-importance=-100>.); and
revising said filtered array according to selected secondary factors so as to form a double filtered array before the step of identifying said gift options, wherein said gift options correspond to target ratings within said double filtered array (Agarwal: [0064] – retrieving from the commendation database, “a list of recommended gifts and attributes describing each recommended gift, wherein each of the recommended gifts is described by the gift attribute.”). 


Regarding claim 4, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 3. Agarwal further teaches wherein said step of presenting a gift selection menu 100 comprises:
selecting primary factors from event variables, logistic variables, identity variables, activity variables, and preference variables of said target sub-profile corresponding to said recipient so as to identify additional selected primary factors 108 (Agarwal: claim 12, [0067-0068], [0072], [0078], [0105] – the second user may have a certain set of attributes that he or she likes or dislikes, and the second user’s profile may indicate that ‘romantic’ gifts are somewhat desirable, ‘funny’ are very desirable and ‘violent’ gifts are not acceptable at all.”),
setting an additional target template 120 for each additional selected primary factor (Agarwal: [0073-0074] – setting “a numerical value indicating an overall desirability”);
revising said double filtered array according to said additional selected primary factors so as to form a triple filtered array before the step of identifying said gift options, wherein said gift options correspond to target ratings within said triple filtered array (Agarwal: [0073-0074] – “the media guidance application may determine a preference level for one of the attributes describing the recommended gift based on the gift attribute preferences of the second user, and modify the weighting based on the determined preference level”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    

Regarding claim 5, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 4. Agarwal further teaches wherein said step of presenting a gift selection menu 100 comprises:
selecting additional secondary factors from event variables, logistic variables, identity variables, activity variables, and preference variables of said target sub-profile corresponding to said recipient so as to identify additional selected secondary factors 118 (Agarwal: [0067-0068], [0072], [0078], [0105] – the second user may have a certain set of attributes that he or she likes or dislikes, and the second user’s profile may indicate that ‘romantic’ gifts are somewhat desirable, ‘funny’ are very desirable and ‘violent’ gifts are not acceptable at all.”);
setting an additional pre-set template 122 for each additional selected secondary factor (Agarwal: [0073-0074] – setting “a numerical value indicating an overall desirability”); and
revising said triple filtered array according to additional selected secondary factors so as to form a quadruple filtered array before the step of identifying said gift options, wherein said gift options correspond to target ratings within said quadruple filtered array (Agarwal: [0073-0074] – “the media guidance application may determine a preference level for one of the attributes describing the recommended gift based on the gift attribute preferences of the second user, and modify the weighting based on the determined preference level”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    

Regarding claim 7, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 1. Agarwal further teaches steps of:

repeating the step of presenting a gift selection menu, after the step of revising said array (Agarwal: [0079-0080], [0136] – “the media guidance application may then either determine one or more gift attributes by analyzing the information contained in the request, or the media guidance application may transmit the user profile directly to a recommendation database and receive gift recommendations” ), ,
wherein the step of revising said array is based on updated information corresponding to a respective selected primary factor (Agarwal: [0070-0071], [0073], [0079], [0136] – “further refine the weightings, or to filter out certain gifts, such as items already contained in [the] purchase history”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    

Regarding claim 8, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 5. Agarwal further teaches steps of: 
revising at least one of said target template, said pre-set template, said additional target template, and said additional pre-set template (Agarwal: [0019], [0021], [0069], [0079], [0193] – “the weighting may be changed or manipulated based on the user profile”); and
repeating the step of presenting a gift selection menu, after the step of revising said at least one of said target template, said pre-set template, said additional target template, and said additional pre-set template (Agarwal: Figs. 5-7, [0022-0023], [0080-81], [0031], [0130] – the media guidance 
wherein the step of revising at least one of said target template, said pre-set template, said additional target template, and said additional pre-set template is based on updated information corresponding to a respective selected primary factor, a respective selected secondary factor, a respective additional selected primary factor, and a respective additional selected secondary factor of said target template (Agarwal: [0130-0134] – “FIGS. 5 and 6 present an algorithm for control circuitry (e.g., control circuitry 304) to filter a list of recommended gifts based on a set of weightings, in accordance with some embodiments of the disclosure.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    

Regarding claim 9, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 5. Agarwal further teaches steps of:
revising said array by selecting different primary factors (Agarwal: [0070-0071], [0073], [0079], [0136] – “further refine the weightings, or to filter out certain gifts, such as items already contained in [the] purchase history”  ); and
repeating the step of presenting a gift selection menu, after the step of revising said array (Agarwal: [0079-0080], [0136] – “the media guidance application may then either determine one or more gift attributes by analyzing the information contained in the request, or the media guidance application may transmit the user profile directly to a recommendation database and receive gift recommendations” ),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    

Regarding claim 10, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 1. Agarwal further teaches steps of: a method for recommending, monitoring, selecting and delivering gifts (Agarwal: [0002]), including:
selecting additional primary factors from event variables, logistic variables, identity variables, activity variables, and preference variables of said target sub-profile corresponding to said recipient so as to identify additional selected primary factors (Agarwal: claim 12, [0067-0068], [0072], [0078], [0105] – the second user may have a certain set of attributes that he or she likes or dislikes, and the second user’s profile may indicate that ‘romantic’ gifts are somewhat desirable, ‘funny’ are very desirable and ‘violent’ gifts are not acceptable at all.”);
forming an additional array of said additional selected primary factors of said target sub-profile (Agarwal: [0058], [0064] -  “the media guidance application may receive a list of attributes and importance levels such as <"Japanese Cuisine" -importance=80; "Sushi" -importance=20; "Book"-importance=-100>.);

filtering said additional array with at least one additional target template of at least one additional selected primary factor of said array so as to form an additional filtered array filtering said array with at least one target template of at least one selected primary factor of said array so as to form a filtered array (Agarwal:  [0063-0064] – querying the recommendation database with the generated array, “the database comprising a list of possible gifts and attributes describing each possible gift”); and
identifying said gift options corresponding to target ratings within said additional filtered array (Agarwal: [0064] – retrieving from the recommendation database, “a list of recommended gifts and attributes describing each recommended gift, wherein each of the recommended gifts is described by the gift attribute.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    


Regarding claim 11, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 10. Agarwal further teaches that said step of presenting a gift selection menu comprises:
selecting additional secondary factors from event variables, logistic variables, identity variables, activity variables, and preference variables of said target sub-profile corresponding to said recipient so as to identify additional selected secondary factors (Agarwal: [0067-0068], [0072], [0078], [0105] – the second user may have a certain set of attributes that he or she likes or dislikes, and the second user’s 
setting an additional pre-set template for each additional selected secondary factor (Agarwal: [0073-0074] – setting “a numerical value indicating an overall desirability”); and
revising said filtered array according to additional selected secondary factors so as to form a double filtered array before the step of identifying said gift options, wherein said gift options correspond to target ratings within said double filtered array (Agarwal: [0073-0074] – “the media guidance application may determine a preference level for one of the attributes describing the recommended gift based on the gift attribute preferences of the second user, and modify the weighting based on the determined preference level”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    

Regarding claim 12, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 10. Agarwal further teaches steps of:
revising said additional target template (Agarwal: [0019], [0021], [0069], [0079], [0193] – “the weighting may be changed or manipulated based on the user profile”); and
repeating the step of presenting a gift selection menu, after the step of revising said additional target template (Agarwal: Figs. 5-7, [0022-0023], [0080-81], [0031], [0130] – the media guidance application “may then filter a list of recommended gifts based on the determined weightings . . . “ and “may then provide the filtered list as a curated list of gift recommendations”).


Regarding claim 13, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 12. Agarwal teaches that the step of revising said additional target template is 45 based on updated information corresponding to a respective additional selected primary factor (Agarwal: [0019], [0021], [0069], [0079], [0193] – “the weighting may be changed or manipulated based on the user profile”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Agarwal with Zacke/Poisson for the reasons identified above with respect to claim 1.    

Regarding claim 22, Zacke/Poisson/Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 1. Additionally, Zacke discloses wherein said target rating is based on both said target profile and two target sub-profiles, wherein the step of transmitting said notice of said selection option to said recipient is comprised of transmitting said notice of said selected gift option to respective recipients through recipient interface devices connected to said server through said data network, according to each target sub-profile of said tow target sub-profiles of respective recipients; and wherein the step of storing said response of said recipient is comprised of storing each response of each recipient to said notice of said selected gift option in said target profile and corresponding target sub-profiles of said two sub-profiles on said server, wherein said response is a gift history variable in said target profile and corresponding target sub-profiles of said two sub-profiles on said server(Zacke: [00107-00110], [00119-00121] – “when a user is presented with a list of gifts to give away to another user, the list is filtered so that only gifts whose targeting matches the recipient are 

Claims 15 and 25 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zacke in view of Poisson, in further view of Agarwal, and in further view of Hurowitz et al., U.S. 20080172307 A1 (hereafter referred to as “Hurowitz”).

Regarding claims 15 and 25, Zacke, Poisson, and Agarwal teach the method for recommending, monitoring, selecting and delivering gifts, according to Claims 1 and 16, 
wherein event variables are comprised of dates of holidays, dates of events, and dates for gifts (Zacke: [0091], [0095] – “These events correspond to events such as holidays (e.g., Easter, Christmas , and the like), events on which gifts are typically given (e.g., Valentine’s Day, Secretary’s Day and the like), and the events that the gifting system determines form the user’s information user’s friends’ information (e.g., friends’ birthdays, anniversaries, and the like)”),
wherein logistic variables are comprised of geographic location, vendor proximity, vendor partnerships, mailing address, and global positioning system data (Zacke: [0065], [0071], [00111], [00117-00118] - “geographical area, geopolitical area, or a particular location…” – vendor proximity and 
wherein identity variables are comprised of biographical information, religion, residence, purchasing behavior, customs, etiquette, relationship to giver, social network accounts, and online activity (Zacke: [0065-0070], [0097], [00109], [00158] – “user’s basic information, including the user’s name,…gender [i.e., “biographical information”]…user’s family and relationships, including significant others and relationship details and family members are relationship status [i.e., “relationship to giver”]…current city [i.e., “residence”]…religion…behavior of users with various brands [i.e., “customs” and “etiquette”]…whether a user purchased something for themselves or for another user [i.e., “purchasing behavior” and “online activity”]” – information is derived via SNS (i.e., “social network accounts”)),
wherein activity variables are comprised of reciprocal behavior, purchasing behavior, gift history (Zacke: [00146], [00158] – “the system preferably collects and maintains information about the behavior of users with various brands (e.g., gifts and other offers from particular vendors). That is, preferably collects and maintains information about which brands have been purchased by which users [i.e., “purchasing behavior”]. The system may also collect and maintain this information based on whether a user purchased something for themselves or for another user [i.e., “gift history”]…When a recipient has received their gift, they are presented with the opportunity to thank the givers, and to share the thank-you note in the same channels that a gift can be shared [given gifts are collected and maintained] [i.e., “reciprocal behavior”]”), and
wherein preference variables are comprised of gift eligibility, monetary amount range, gift type, and alert activation (Zacke: [00120], [00123]… [00128-00129], [00182], [00187], Fig. 8N – “the gift giver may use a search mechanism 638 to search or prune the list of gifts. For example, the gift giver may only want to give gifts from certain types of merchants (e.g., restaurants and the like) or gifts that can be 
but does not teach that the identity variables further comprise socioeconomic profile, cultural identity, nationality, and income level.  However, Hurowitz teaches a module that assists a user in identifying and matching a product/service for another user (Hurowitz: abstract, [0010-0011]), including the known technique of identity variables further comprising socioeconomic profile, cultural identity, nationality, and income level (Hurowitz: [0056], [0104-0105], Fig. 7A – “can assemble content based on individual target audience member attributes (music preference, ethnicity, past purchase behavior, etc.)” (i.e., “nationality”). . . “Relevant factors can include age, gender, income, housing, physical address, education level, interests/hobbies, and the like. The table of factors shown in FIG. 7a depicts an example list of factors [such as housing . . ., education levels, interests/hobbies, occupation, transactional data (records of credit usage, retail activity, etc.), political affiliations, entertainment preferences . . .. , lifestyle, intent of future purchase. . . philanthropic interests” (i.e.,” socioeconomic profile”, “cultural identity”, “income level”)). This known technique is applicable to the gift giving method of Zacke as they share characteristics and capabilities, namely they are directed to compiling a list of recommended products/content based on a targeted user. 
It would have been recognized that applying the known technique of identity variables including socioeconomic profile, cultural identity, nationality, and income level, as taught by Hurowitz, to the teachings of Zacke/Poisson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into 

Claim 17-18 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Zacke in view of Poisson, in further view of Agarwal, and in further view of Friedman, U.S. 20130204739 A1 (hereafter referred to as “Friedman”).
Regarding claim 17, Zacke and Poisson teaches the method for recommending, monitoring, selecting and delivering gifts, according to Claim 1, wherein said selected gift option is a complex gift item (Zacke: [0114]), but does not explicitly teach that said complex gift item is comprised of a gift and additional gift requirements, wherein said step of storing said response comprises: confirming acceptance of said selected gift option;  verifying said acceptance to said giver; and  completing said additional gift requirements. However, Friedman teaches a method and system for electronic gift giving (Friedman: abstract, [0002]) including the known technique of said complex gift item being comprised of a gift and additional gift requirements (Freidman: [0037], [0090], [0087] – “Here, the giver selects recommended gift(s) or transfer(s), and optionally creates a composition (or presentation), step 104, that may be customized for an intended recipient.”) wherein said step of storing said response comprises: 
confirming acceptance of said selected gift option (Friedman: [0037] – “the recipient then creates or logs onto an existing account and accepts the gift);
verifying said acceptance to said giver (Friedman: [0042] – “the recipient 1223 can then generate a thank you email, which may serve as an acknowledgement to the giver 1221”); and

This known technique is applicable to the gift giving method of Zacke as they share characteristics and capabilities, namely they are directed to gift giving.
It would have been recognized that applying the known technique of said complex gift item being comprised of a gift and additional gift requirements wherein said step of storing said response comprises: confirming acceptance of said selected gift option; verifying said acceptance to said giver; and completing said additional gift requirements, as taught by Friedman, to the teachings of Zacke/Poisson would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods.  Further, including that said complex gift item is comprised of a gift and additional gift requirements wherein said step of storing said response comprises: confirming acceptance of said selected gift option; verifying said acceptance to said giver; and  completing said additional gift requirements, as taught by Friedman, into the gift giving method of Zacke/Poisson would have been recognized by those of ordinary skill in the art as resulting in an improved method for gift giving by providing a method of gift giving that is personalized, efficient, environmentally friendly, and pleasing to both the giver and the recipient (Friedman: [0006]). 

Regarding claim 18, Zacke/Poisson/Friedman teach the method for recommending, monitoring, selecting and delivering gifts, according to Claim 17, wherein said complex gift item is a group gift, said additional requirements being a plurality of givers and respective transaction profiles and respective target profiles (Zacke: [00137-00138], [00140-00144] –“other users of the gifting system may contribute to an ongoing gift to increase its value” or “if the user is not already a registered user of the gifting system 102, they are presented with the opportunity to join the system”). 



Allowable Subject Matter
Claims 14 and 24 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861.  The examiner can normally be reached on Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3684